                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                      NO: 5:20-CV-00385-M

filDSON WITHAM,                                        )
                                                       )
       Plaintiff,                                      )
                                                       )
V.                                                     )
                                                       )
  UNITED STATES GOVERNMENT,                            )
  mDGE TERRANCE BOYLE,                                 )       ORDER
  DEC NEW YORK STATE,                                  )
  STATE OF NEW YORK,                                   )
  GOVERNOR ANDREW CUOMO,                               )
  BASIL SEGGOS, DEC Commissioner,                      )
  STATE OF NORTH CAROLINA,                             )
  WARREN COUNTY NEW YORK,                              )
  THE LAKE GEORGE COMMISSION,                          )
. NEW YORK STATE CONSERVATION COM,                     )
  STATE OF VERMONT,                                    )
                                                       )
       Defendants.                                     )



       Before the Court is a "Notice to the United States and all NC Federal Judges" filed by

Plaintiff and construed by the Court as a motion to reopen all cases dismissed by the Honorable

Terrance W. Boyle and "the Federal Judges of North Carolina and the Circuit Court of Appeals in

Virginia and the United States Supreme Court" and a motion for recusal of these judges. DE 16.

First, Plaintiff fails to identify any (and the Court has found no) law supporting this Court's

authority to reopen cases in any court other than the U.S. District Court for the Eastern District of

North Carolina. Second, Plaintiff fails to cite any authority and to articulate a valid basis on which

this Court may order the reopening of any other case and the recusal of any other juqge in this

District. Third, to the extent Plaintiff seeks to "reopen" this case, the case has not been closed and,

thus, his request is improper. Accordingly, Plaintiffs motion is DENIED.



           Case 5:20-cv-00385-M Document 17 Filed 01/04/21 Page 1 of 2
          The Court notes that the relief requested in this document is the same or similar to that

requested by Plaintiff in motions filed in closed cases, 5:17-cv-171-M (DE 27) and 5:19-cv-260-

BR (DE 19) on June 9, 2020. The Court reminds the Plaintiff that any repetitive unsupported

and/or frivolous requests for relief may be stricken and he may be sanctioned for improper

litigation conduct. See Weathers v. Ziko, 113 F. Supp. 3d 830, 834 (M.D.N.C. 2015), aff'd, 648

F. App'x 350 (4th Cir. 2016) ("'There is ... no doubt that prose litigants are subject to any and all

appropriate sanctions for their misconduct.' This includes pro se litigants who file frivolous or

repetitive complaints.") (quoting Zaczek v. Fauquier Cnty., 764 F. Supp. 1071, 1077 (E.D. Va.

1991)).

                                 -;tt:-
          so ORDERED this l.f             day of January, 2021.



                                                ~ [ fY?,p-KI I
                                                 RICHARD E. MYERS II
                                                 UNITED STATES DISTRICT JUDGE




                                                    2

             Case 5:20-cv-00385-M Document 17 Filed 01/04/21 Page 2 of 2
